Electronically Filed
                                                         Supreme Court
                                                         SCWC-11-0000763
                                                         27-APR-2015
                                                         08:17 AM



                           SCWC-11-0000763

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                           NELSON A. CHUNG,
                    Petitioner/Claimant-Appellant,

                                 vs.

 CITY AND COUNTY OF HONOLULU, DEPARTMENT OF PARKS AND RECREATION,
                   Respondent/Employer-Appellee.


          CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
       (CAAP-11-0000763; CASE NO. AB 2008-558 (2-08-04079))

         ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI
(By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

           Petitioner/Claimant-Appellant’s Application for Writ of

Certiorari, filed on March 17, 2015, is hereby rejected.

           DATED:   Honolulu, Hawai#i, April 27, 2015.

R. Steven Geshell                  /s/ Mark E. Recktenwald
for petitioner
                                   /s/ Paula A. Nakayama
Elisabeth A.K. Contrades
and Duane W.H. Pang for            /s/ Sabrina S. McKenna
respondent
                                   /s/ Richard W. Pollack

                                   /s/ Michael D. Wilson